DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 6-10, 17, and 19-20 are objected to because of the following informalities:  
Throughout the claims, each mention of “at least first and second legs” should be changed to –at least a first leg and a second leg--.
Throughout the claims, each mention of “at least first and second crossmembers” should be changed to –at least a first crossmember and a second crossmember--.
Throughout the claims, each mention of “the first and second legs” should be changed to –the first leg and the second leg--.
Throughout the claims, each mention of “the first and second crossmembers” should be changed to –the first crossmember and the second crossmember--.
In claim 6, line 2, “an end of first leg and an end of second leg” should be changed to --an end of the first leg and an end of the second leg--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a trigger” that starts a clause in the claim starting in line 4. It is unclear as to if the limitation is to the trigger in claim 1, or a separate, additional trigger. For examination purposes the limitation will be read as the trigger in claim 1.  
Claim 16 recites the limitation “a hammer” that starts a clause in the claim starting in line 4. It is unclear as to if the limitation is to the hammer in claim 1, or a separate, additional hammer. For examination purposes the limitation will be read as the hammer in claim 1.
Claim 19 recites the limitation “the trigger including at least a sear and trigger-wire at least one of coupled with or integral with the sear” in lines 9-10. The limitation is unclear as to what is being referred to with the phrase “at least one”. It is suggested that the claim be amended to read “the trigger including at least a sear and a trigger-wire, the trigger-wire coupled with or integral with the sear”. 
Claim 20 recites the limitation “the trigger including at least a sear and trigger-wire at least one of coupled with or integral with the sear” in lines 10-11. The limitation is unclear as to what is being referred to with the phrase “at least one”. It is suggested that 
Claims 13-15, and 17-18 are being rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310).
Regarding claim 1, Morrow discloses a rodent kill trap (Fig. 1) comprising: a handle (6); at least first and second legs (combined (2) and (3)) that are at least one of fixedly coupled with or integral with the handle and that are configured to be positioned via the handle (combined (2) and (3) are fixedly coupled to the handle); at least first and second parallel crossmembers ((10) and (13)) coupled with and extending between the first and second legs (combined (2) and (3)), the first crossmember being closer to the handle than the second crossmember (Fig. 1); a trigger (vertical rod (22) and pedal (23)); a hammer ((8) acts as a hammer) rotatably coupled with the second crossmember and in engaging contact with a bias mechanism (16) that resists rotation of the hammer about the second crossmember; and a sear ((20) and (21)) as part of the trigger configured for being braced against the hammer in a cocked position in which the hammer is rotated about the second crossmember in opposition to the bias mechanism (Fig. 3).
Morrow does not explicitly teach a trigger rotatably coupled with the first crossmember, the trigger including at least a length of the trigger extending away from the first crossmember, and wherein if the length of the trigger member is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent. 
Van Meter teaches a trigger (10) rotatably coupled with the first crossmember (along (5)), the trigger (10) including at least a length of the trigger extending away from the first crossmember (Fig. 2, length of (10)), and wherein if the length of the trigger 
Regarding claim 4, Morrow as modified by Van Meter teaches (references to Morrow) wherein the handle includes at least a first metal bar (page 1, col. 1, lines 5-6; made from stampings which is based on metals) and the first and second legs include at least, respectively, second and third metal bars (page 1, col. 1, lines 36-39; made from stamping (metal) process), the first bar being attached to ends of the second and third bars via at least one of welding, bolting, or press fitting (page 1, col. 1, lines 41-44). 
Regarding claim 6, Morrow as modified by Van Meter teaches (references to Morrow) wherein the handle (6) is at least one of fixedly coupled with or integral with an end of first leg and an end of second leg (combined (2) and (3) are fixedly coupled to the handle). 
Regarding claim 7, Morrow as modified by Van Meter teaches (references to Morrow) wherein the first and second legs include, respectively, at least first and second points configured for penetrating ground (Fig. 1; ends of (2)). 
Regarding claim 8, Morrow as modified by Van Meter teaches (references to Morrow) wherein the first and second legs are coupled with a base (1) that is configured for supporting the trap on top of a surface (Fig. 3). 
Regarding claim 12, Morrow as modified by Van Meter teaches (references to Van Meter) wherein the trigger (10) rotatably coupled with the first crossmember (along (5)), the trigger including at least a length of the trigger extending away from the first crossmember comprises (Fig. 2): the trigger (10) including the sear (14) and the length of the trigger being a trigger-wire extending away from the first crossmember (Fig. 2). Further comprising a coil (7) at least partially wrapped about the second crossmember (3).  
Morrow as modified by Van Meter, as discussed so far, does not explicitly teach a trigger that is rotatably coupled with the first crossmember by being at least one of affixed or integral with an end of a trigger coil that is at least partially wrapped about the first crossmember. 
In addition to the above, Van Meter teaches a coil (7) that is at least partially wrapped about a crossmember (page 1, lines 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first crossmember of Morrow modified by Van Meter to include a coil on a crossmember as taught by Van Meter in order to force a component, i.e. trigger, attached to the spring to move in a particular direction.    
Regarding claim 15, Morrow as modified by Van Meter teaches (references to Van Meter) wherein the trigger-wire (10) is configured, when the sear (14) is braced against the hammer (20) in a cocked position, to extend from the sear to a position between the first and second legs (Figs.1 and 2). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and further in view of Hahn (US 10757931).
Regarding claim 2, Morrow as modified by Van Meter does not explicitly teach wherein the handle has a diameter that is at least twice a diameter of at least the first leg. 
Hahn teaches the handle (110) has a diameter that is at least twice a diameter of at least the first leg ((112)/(114)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the handle of Morrow modified by Van Meter to be at least twice a diameter of at least the first leg as taught by Hahn in order to provide an easier means of applying pressure to push the legs into the ground.   
Regarding claim 3, Morrow as modified by Van Meter teaches (references to Morrow) that metal is a suitable material (page 1, col. 1, lines 5-6; made from stampings which is based on metals). However, Morrow as modified by Van Meter does not explicitly teach wherein the handle and the first and second legs are each formed with a single metal bar formed into a U shape. 
Hahn teaches the handle (110) and the first and second legs ((112)/(114)) are each formed with a single metal bar formed into a U shape (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rodent kill trap of Morrow modified by Van Meter so that the handle and the first and second legs are each formed with a single metal bar formed into a U shape as taught by Hahn in order to reduce manufacturing costs. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and further in view of Ensey (US 4288940).
Regarding claim 5, Morrow as modified by Van Meter does not explicitly disclose wherein the handle is composed at least partly of steel. 
Ensey teaches wherein the handle (80) is composed at least partly of steel (col. 1, lines 34-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rodent kill trap of Morrow modified by Van Meter to have a handle composed at least partly of steel as taught by Ensey in order to construct using minimum costs allowing protection of the trap itself (Ensey: col. 1, lines 34-37).
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and further in view of Oleen  (US 2459580).
Regarding claim 9, Morrow as modified by Van Meter does not explicitly disclose wherein the first and second legs are composed at least partly of steel. 
Oleen teaches wherein the trap components are composed at least partly of steel (col. 1, lines 34-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the rodent kill trap of Morrow modified by Van Meter to include at least partly steel as taught Oleen in order to provide a material with resiliency (Oleen: col. 1, lines 34-39). Please note in the combination, the trap components are the first and second legs as taught by Morrow.
Regarding claim 10, Morrow as modified by Van Meter does not explicitly disclose wherein the first and second crossmembers are each composed at least partly of music wire. 
Oleen teaches wherein the trap components are composed at least partly of spring steel (col. 1, lines 34-39; another term for music wire). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the rodent kill trap of Morrow modified by Van Meter to include at least partly spring steel as taught Oleen in order to provide a material with resiliency (Oleen: col. 1, lines 34-39). Please note in the combination, the trap components are the first and second crossmembers as taught by Morrow.
Regarding claim 14, Morrow as modified by Van Meter does not explicitly disclose wherein the trigger-wire is composed at least partly of music wire. 
Oleen teaches wherein the trap components are composed at least partly of spring steel (col. 1, lines 34-39; another term for music wire). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the rodent kill trap of Morrow modified by Van Meter to include at least partly spring steel as taught Oleen in order to provide a material with resiliency (Oleen: col. 1, lines 34-39). Please note in the combination, the trap component is the trigger-wire as taught by Van Meter.
Claims 11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and further in view of Johnson et al. (US 6508031).
Regarding claim 11, Morrow as modified by Van Meter teaches (references to Morrow) wherein the bias mechanism is a coiled spring (16), however, Morrow as modified by Van Meter does not explicitly disclose wherein the bias mechanism is at least one of a single torsion spring or a double torsion spring. 
Johnson et al. teaches the bias mechanism is at least one of a single torsion spring or a double torsion spring ((32), torsion wire spring made of music wire; col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified bias mechanism of Morrow modified by Van Meter to be a torsion wire spring as taught by Johnson et al. in order to provide a known bias mechanism for the rodent kill trap.  
Regarding claim 16, Morrow as modified by Van Meter teaches (references to Morrow), as discussed so far, wherein the hammer ((8) acts as a hammer) rotatably coupled with the second crossmember (13) and in engaging contact with a bias mechanism (16) that resists rotation of the hammer about the second crossmember comprises: a hammer ((8) acts as a hammer) rotatably coupled with the second crossmember (13) and in engaging contact with a spring (16) that resists rotation of the hammer about the second crossmember (Fig. 3), the hammer including at least a hammer base (portion attached to (13)) that is rotatably affixed to the second crossmember, a cocking lever (19) configured for gripping by a user, and a hammer head (end of (8)) for striking a rodent (end of (8)).
In addition to the above, Van Meter teaches a hammer shaft (20) and a hammer head (20) for engaging the sear (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Morrow as modified by Van Meter does not explicitly teach a hammer in engaging contact with at least one of a single torsion spring or a double torsion spring.
Johnson et al. teaches a moving piece in engaging contact with at least one of a single torsion spring or a double torsion spring ((32), torsion wire spring made of music wire; col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified rodent kill trap of Morrow modified by Van Meter to engage with a torsion wire spring as taught by Johnson et al. in order to provide a known bias mechanism for the rodent kill trap. Please note in the combination, the moving piece is the hammer taught by Morrow. 
Regarding claim 17, Morrow as modified by Van Meter and Johnson et al. teaches (references to Morrow) wherein the hammer base (portion attached to (13)) is centered about the second crossmember (13) spaced equally from the first and second legs (combined (2) and (3)) and wherein the hammer base includes a first hole for receiving the hammer shaft and a second hole through which the second crossmember extends (Figs. 1 and 3). 
Regarding claim 19, Morrow discloses a rodent kill trap (Fig. 1) comprising: a handle (6); at least first and second legs (combined (2) and (3)) with at least first and second points (end of (2)), with the at least first and second legs being at least one of fixedly coupled with or integral with the handle (combined (2) and (3) are fixedly coupled to the handle), the first and second legs being configured to be driven into ground via 
Morrow does not explicitly disclose a trigger rotatably coupled with the first crossmember, the trigger including at least a sear and trigger-wire at least one of coupled with or integral with the sear and extending away from the first crossmember, a hammer in engaging contact with at least one or more torsion springs, and wherein if the trigger-wire is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent. 
Van Meter teaches a trigger (10) rotatably coupled with the first crossmember (along (5)), the trigger (10) including at least a sear (14) and trigger-wire (10) at least one coupled with or integral with the sear and extending away from the first crossmember (Fig. 2, length of (10)), and wherein if the trigger-wire is engaged by a rodent the sear (14) is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Johnson et al. teaches a moving piece is at least one or more single torsion springs ((32), torsion wire spring made of music wire; col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bias mechanism of Morrow modified by Van Meter to be a torsion wire spring as taught by Johnson et al. in order to provide a known bias mechanism for the rodent kill trap. Please note in the combination, the moving piece is the hammer taught by Morrow.
Regarding claim 20, Morrow discloses a rodent kill trap (Fig. 1) comprising: a handle (6); a base (1) configured with a flat side for resting on a flat surface (Fig. 1); at least first and second legs (combined (2) and (3)) having, respectively, at least first and second ends (ends of (2)), the at least first and second ends being at least one of coupled with or integral with the base (Fig. 1), the first and second legs being at least one coupled with or integral with the handle (combined (2) and (3) are fixedly coupled to the handle), and the trap being configured to be gripped by the handle to place the flat side of the base on the flat surface (page 1, col. 1, lines 32-36); at least first and second parallel crossmembers ((10) and (13)) coupled with and extending between the first and second legs (combined (2) and (3)), the first crossmember being closer to the handle than the second crossmember (Fig. 1); a trigger (vertical rod (22) and pedal (23)), the 
 Morrow does not explicitly disclose a trigger rotatably coupled with the first crossmember, the trigger including at least a sear and trigger-wire at least one of coupled with or integral with the sear and extending away from the first crossmember, a hammer in engaging contact with at least one or more torsion springs, and wherein if the trigger-wire is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent.
Van Meter teaches a trigger (10) rotatably coupled with the first crossmember (along (5)), the trigger (10) including at least a sear (14) and trigger-wire (10) at least one coupled with or integral with the sear and extending away from the first crossmember (Fig. 2, length of (10)), and wherein if the trigger-wire is engaged by a rodent the sear (14) is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rodent kill trap of Morrow with a trigger rotatably coupled with the first crossmember and including at least a sear and trigger-wire at least one coupled with or integral with the sear and extending away from the first crossmember and 
Johnson et al. teaches a moving piece is at least one or more single torsion springs ((32), torsion wire spring made of music wire; col. 3, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bias mechanism of Morrow modified by Van Meter to be a torsion wire spring as taught by Johnson et al. in order to provide a known bias mechanism for the rodent kill trap. Please note in the combination, the moving piece is the hammer taught by Morrow.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and further in view of Hou et al. (CN 108377827, machine translation attached).
Regarding claim 13, Morrow as modified by Van Meter does not explicitly teach wherein the sear is composed at least partly of a metal that is at least resistant to at least one of rust or corrosion.
Hou et al. teaches a rodent kill trap component is composed at least partly of a metal that is at least resistant to at least one of rust or corrosion (paragraph [0090] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rodent kill trap of Morrow modified by Van Meter with an anti-rust treatment as taught by Hou et al. in order to avoid rust from the elements. Please note in the combination, the rodent kill trap component is the sear as taught by Morrow. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2060947) in view of Van Meter (US 1347310) and Johnson et al. (US 6508031) and in further view of Oleen (US 2459580).
Regarding claim 18, Morrow as modified by Van Meter and Johnson et al. does not explicitly teach wherein the hammer is formed at least partly of steel. 
Oleen teaches wherein the trap component is composed at least partly of steel (col. 1, lines 34-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the rodent kill trap of Morrow modified by Van Meter and Johnson et al. to include material at least partly steel as taught Oleen in order to provide a material with resiliency (Oleen: col. 1, lines 34-39). Please note in the combination, the trap component is the hammer as taught by Morrow. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gaines (US 4494335) and Sartin (US 3204365) teach a trap with first and second legs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643